                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 PAULETTE JOHNSON,                                 )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   NO. 3:17-cv-01240
                                                   )   CHIEF JUDGE CRENSHAW
 COMISSIONER, SOCIAL SECURITY                      )
 ADMINISTRATION,                                   )
                                                   )
        Defendant.                                 )

                                             ORDER

       Pending before the Court is a Report and Recommendation (Doc. No. 14) in which the

Magistrate Judge recommends denying the Plaintiff’s Motion for Judgment on the Administrative

Record (Doc. No. 12) and affirming the decision of the Commissioner. No objection has been

timely filed despite specific warnings regarding waiver that were provided to Plaintiff in the Report

and Recommendation.

       The Court has carefully reviewed the Report and Recommendation and agrees with the

Magistrate Judge’s analysis. Accordingly, the Report and Recommendation (Doc. No. 14) is

APPROVED AND ADOPTED. The Motion for Judgment on the Administrative Record (Doc.

No. 12) is DENIED and the final decision of the Commissioner is AFFIRMED. The Clerk shall

issue a final judgment under the Federal Rules of Civil Procedure and close the file.

       IT IS SO ORDERED.



                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE
